

Exhibit 10.4
 
April 10, 2009                                                   


United States Department of the Treasury
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220


City National Bancshares Corporation
900 Broad Street
Newark, New Jersey  07102


Ladies and Gentlemen:
 
Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement – Standard Terms dated of even date herewith (the “Securities
Purchase Agreement”) by and among United States Department of Treasury
(“Investor”) and City National Bancshares Corporation (“Company”).  Investor and
Company desire to set forth herein certain modifications to the Securities
Purchase Agreement and related documents regarding the Company’s obligations to
create, issue and register the Warrant Preferred Stock, Warrant and Warrant
Shares (collectively, and without limitation, the “Warrant
Obligations”).  Capitalized terms used herein but not defined shall have the
meaning assigned them in the Securities Purchase Agreement.
 
Pursuant to Section 113(d)(3) of the Emergency Economic Stabilization Act of
2008, Investor has the discretion to exempt certain financial institutions
receiving funds through the Investor’s Capital Purchase Program (“CPP”) from
Warrant Obligations.  Investor has elected to exercise its discretion in favor
of those financial institutions that are certified as Community Development
Financial Institutions (“CDFIs”), and for whom the Purchase Price of the CPP
investment is $50 million or less.
 
Company has represented to us it maintains its status as a CDFI and will receive
an investment pursuant to the CPP with a Purchase Price of
$9,439,000.  Accordingly, Investor agrees to exempt Company from the Warrant
Obligations under the Securities Purchase Agreement and under any other
documents required to effect Investor’s investment in Company (collectively, and
without limitation, the “Transaction Documents”).  Any and all references in the
Transaction Documents with respect to the Warrant Obligations shall be
inapplicable and of no effect upon Company.
 
This letter agreement constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties with respect to the subject matter hereof.
 

 
81

--------------------------------------------------------------------------------

 



 
This letter agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall together constitute one and the same
instrument.  This letter agreement shall be governed by and construed in
accordance with the federal law of the United States if and to the extent such
law is applicable, and otherwise in accordance with the laws of the State of New
York applicable to contracts made and to be performed entirely within such
State.
 
[Remainder of this page intentionally left blank]
 
 
 
 
 
 
 

 
82

--------------------------------------------------------------------------------

 

In witness whereof, this letter agreement has been duly executed by the
authorized representatives of the parties hereto as of the date first above
written.











 
CITY NATIONAL BANCSHARES
CORPORATION
             
By:
/Edward R. Wright/
 
Name:
Edward R. Wright
 
Title:
Senior Vice President and CFO
       
UNITED STATES DEPARTMENT OF
THE TREASURY
             
By:
/Neel Kashkari/
 
Name:
Neel Kashkari
 
Title:
Interim Assistant Secretary
   
For Financial Stability



 
 
83

 